John L. Rizzo, Esq. County Attorney, Genesee County
You have asked whether the Genesee County Sheriff may provide routine road patrol service in that portion of the Tonawanda Indian Reservation located in Genesee County.
It is our understanding that the term "road patrol service" is used by counties to describe the work that is analogous to the patrol service of a municipal police department. This is the basic routine service for preserving the peace and enforcing the law. (See our informal opinion No. 81-62, copy enclosed, which discusses the duty of a sheriff.)
The United States has granted to New York State "jurisdiction over offenses committed by or against Indians on Indian reservations * * * to the same extent as the courts of the State have jurisdiction over offenses committed elsewhere within the State as defined by the laws of the State" (U.S. Code, Tit 25, § 232). This is an exception to the exclusive jurisdiction of the United States to try Indians for crimes committed on Indian reservations (U.S. Code, Tit 18, § 1153). SeePeople v Edwards, 78 A.D.2d 582 (4th Dept, 1980), reversing 104 Misc.2d 305
(Sup Ct, Onondaga Co, 1980).
Since the United States has granted jurisdiction over the offenses committed on an Indian reservation, it follows that the agency charged with enforcing the criminal law of the State in a geographical area which includes the Indian reservation has the power to police the area in the same manner that the agency polices the rest of the geographical area.
We note, however, that this power to "police the area" may be limited to criminal activity which the State prohibits. The power apparently does not extend to criminal sanctions merely incidental to the State'sregulation of activity. See Seminole Tribe of Florida v Butterworth,658 F.2d 310 (CA5, 1981), and cases cited therein. In short, the power to police the area does not extend beyond the jurisdictional power over offenses as granted by the United States.
We conclude that a sheriff may provide routine road patrol service within Indian reservations for the purpose of enforcing the State's criminal law as authorized by the United States.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.